           Case 2:19-cv-01327-NR Document 46 Filed 04/09/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA
  DEIDRA HUBAY, et al.                      )
                                            )
                  Plaintiffs,               )
                                            )     2:19-cv-01327-NR
           vs.                              )
                                            )
                                            )
  JANELLE MARINA MENDEZ, et al.             )
                                            )
                  Defendants.               )
                                     ORDER
      AND NOW, this 9th day of April, 2020, as discussed during today’s
telephonic status conference, the Court ORDERS as follows with respect to
the upcoming May 8, 2020 hearing on the parties’ cross-motions for
preliminary injunctions:
      1.         Video Hearing.   In light of the ongoing public-health crisis
related to COVID-19, the hearing will be conducted by video, using available
courtroom technology. The Court will provide counsel with more detailed
instructions closer to the hearing date.
      2.         Motions to Compel. The deadline for the parties to file any
motions to compel related to the production of documents is extended until
April 17, 2020. The parties are directed to meet and confer to resolve any
disputes prior to filing any motion, and to certify that they have done so.
      3.         Alternative Dispute Resolution. The parties are directed to
confer as soon as possible with their selected mediator, Tina Miller, to
determine whether their scheduled mediation session can be (1) held sooner
than May 7, 2020, and; (2) conducted remotely, by video or telephone, in light
of the ongoing public-health crisis. The parties should file an amended ADR
           Case 2:19-cv-01327-NR Document 46 Filed 04/09/20 Page 2 of 3




stipulation indicating whether they are making any changes to the mediation
date by April 17, 2020.
      4.      Pre-Hearing Status Conference. A pre-hearing telephonic (or
video) status conference will be held at 2:00 p.m. on May 4, 2020 to discuss
any logistical issues related to courtroom technology and any other
outstanding issues that need to be resolved prior to the hearing. If possible, the
status conference will be conducted using the same video technology that will
be used for the hearing, and thus serve as a “test run” for counsel. The Court
will issue access or dial-in instructions closer to the date.
      5.      Joint Notice Regarding Hearing Procedures. The parties
shall file a joint notice by April 17, 2020 indicating whether they wish to (1)
conduct the entire hearing, including direct and cross examination of all
witnesses, by video; or, instead, (2) submit witness declarations in lieu of direct
examination and conduct only cross examinations by video.
      6.      No Opening Statements. Because the parties have already
submitted pre-hearing briefs, there will be no need for opening statements at
the hearing. The parties should assume that the Court has carefully reviewed
their submissions and is familiar with their respective positions.
      7.      Optional Closing Arguments. The Court does not require
closing arguments. However, each party will be allotted up to 15 minutes to
present a closing argument at the conclusion of the hearing, if they so desire.
Counsel may use exhibits, PowerPoints, or other demonstratives in closings,
provided that the same have been given to opposing counsel beforehand.
      8.      Use of Exhibits. Because counsel will have previously marked
and exchanged all exhibits, and provided copies to the Court, it is not necessary

                                       -2-
           Case 2:19-cv-01327-NR Document 46 Filed 04/09/20 Page 3 of 3




to show exhibits to opposing counsel prior to using them. When presenting a
new exhibit, counsel should clearly identify the exhibit they are referring to.
Because the hearing will now be conducted remotely, counsel should confer and
take steps to ensure that witnesses will have easy access to exhibits as they
are presented during the hearing. For example, this may require mailing each
witness an exhibit binder prior to the hearing. The parties are responsible for
ensuring that exhibits can be efficiently presented to witnesses and the Court.
      9.      Examination of Witnesses. Co-counsel are not permitted to split
up the examination of a witness.
      10.     Objections. Counsel should state the legal basis for any objection
in a summary fashion (e.g. hearsay, lacks foundation, etc.). Speaking objections
are not permitted. The Court will prompt counsel if further explanation or
argument is required to resolve an objection.


Date: April 9, 2020                               BY THE COURT:

                                                  s/ J. Nicholas Ranjan
                                                  United States District Judge




                                       -3-
